UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-7969



HENRY BOYKINS,

                                            Petitioner - Appellant,

          versus


LONNIE    SAUNDERS,    Warden      of   Augusta
Correctional Center,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-01-540-AM)


Submitted:   June 20, 2002                  Decided:   June 25, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Henry Boykins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Boykins appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.           Accordingly, we deny a

certificate    of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.        See Boykins v. Saunders, No. CA-

01-540-AM (E.D. Va. Oct. 15, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                DISMISSED




                                    2